Case 1:17-cv-00484-MAC-KFG Document 18 Filed 10/27/20 Page 1 of 1 PageID #: 841




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


CLAUDE J. ADAMS,                                 §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               § CIVIL ACTION NO. 1:17-CV-484
                                                 §
COMMISSIONER OF SOCIAL                           §
SECURITY ADMINISTRATION,                         §
                                                 §
               Defendant.                        §
     ORDER ADOPTING REPORT AND RECOMMENDATION OF UNITED STATES
                                     MAGISTRATE JUDGE
       The Honorable Keith F. Giblin, United States Magistrate Judge, submitted a report

recommending that the Court grant the plaintiff’s motion for attorney fees under the Equal Access to

Justice Act. No party has filed objections to the magistrate judge’s report. The Court ORDERS that

the Report and Recommendation of the United States Magistrate Judge (#17) is ADOPTED. The

Court further ORDERS that the motion for attorney fees (#16) is GRANTED. The Commissioner

of Social Security is directed to pay plaintiff Claude Adams attorney fees under the Equal Access to

Justice Act in the amount of $6,232.00 and costs in the amount of $400.00 as recommended in Judge

Giblin’s report. It is finally ORDERED that the Commissioner mail this award to the plaintiff in care

of his attorney, David F. Chermol, at the attorney’s office address. This award is subject to any

beneficial, contractual and/or assignment-based interests held by counsel.



            Signed this date
            Oct 27, 2020
